Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 05/17/2019 is acknowledged.  Claims 21-34 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2019, 9/9/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections 
Claims 22 and 23 are objected to for the following informalities:
Claims 22-23 and 25-34 are objected to as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The claims are directed to an isolated polypeptide, selected from the group consisting of:
(1)    a polypeptide having the amino acid sequence of SEQ ID NO: 1;
(2)    a polypeptide having at least 70% sequence identity to the polypeptide of (1); and
(3)    a polypeptide having one or more amino acid substitution(s), deletion(s) and/or addition(s) compared to the polypeptide of (1).
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The grounds for the written description are as follows: the sequences comprising a sequence that is at least 70% sequence identity and one or more amino acid substitutions, deletions, and/or additions compared to SEQ ID NO:1, can have any type of mutation (e.g., deletion, insertion, substitution), anywhere along the nucleotide sequence of SEQ ID NO:1, while maintaining the function of capable of binding to HLA-A0201.  Therefore, the written description is not commensurate in scope with the claims drawn to any parts or percentages of the polypeptide sequence, wherein the sequences have at least 70% % identity and one or more mutations to SEQ ID NO: 1. 
There is some general teaching in the art that some amino acid variations are tolerated without losing a protein's tertiary structure, but conservation of structure is not necessarily a surrogate for conservation of function.  While one of skill in the art could, with the aid of a computer as suggested, could identify all the amino acid sequences that have at least 70% identity to SEQ ID NO:1, this would not tell one the structure of the sequence encoding the isolated polypeptide having the recited functional activity from expression of the claimed polypeptide. In terms of function of the genus of polypeptides, they must retain the ability to retain their binding activity.  Applicant has not provided a structure-function nexus.  The instant claims encompass a genus of polypeptides having alterations of any portion of SEQ ID NO: 1.  Given that there is no identification of any particular portion of the structure that must be .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ostertag et al. “Ostertag” (WO2019/126574 A1 effective filing date 12/20/2018).    
Ostertag discloses “VHH chimeric antigen receptors (VCARs), VCAR transposons encoding VCARs of the disclosure, cells modified to express VCARs of the disclosure, as well as methods of making and methods of using the same for adoptive cell therapy” (see Abstract).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648